Citation Nr: 0811766	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  98-06 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
atopic dermatitis with chronic eczema, from December 27, 1993 
to August 29, 2003.  

2.  Entitlement to a rating in excess of 60 percent for 
atopic dermatitis with chronic eczema, on and after August 
30, 2003.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York, which granted the veteran's 
claim for an increased rating for a skin condition, from zero 
percent to 30 percent, effective from December 27, 1993.  The 
veteran appealed for a higher rating.                  

By a July 2000 decision, the Board denied the veteran's claim 
for a rating in excess of 30 percent for atopic dermatitis 
with chronic eczema.  The veteran appealed this decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  The 
Court noted that since the issuance of the July 2000 Board 
decision, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted, requiring the VA to notify claimants and their 
representatives of any information or evidence necessary to 
substantiate their claims.  As such, the Court issued an 
August 2001 order vacating the Board's July 2000 decision and 
remanded the matter for further development.  The case was 
sent to the Board's Evidence Development Unit (EDU), to 
undertake the requested development.   

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  
38 C.F.R. § 19.9(a)(2) (2002).      

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  In other words, the Federal Circuit 
determined that aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence 
development would be conducted at the RO level.  Accordingly, 
the case was remanded by the Board to the RO in June 2003 to 
comply with the Court's order.  

By a January 2004 rating action, the RO increased the rating 
for the veteran's service-connected skin disease from 30 
percent to 60 percent, effective from August 30, 2002.  
Hence, the issues are as styled on the title page of this 
decision.  

Upon the return of the record to the Board, it was noted that 
the veteran submitted correspondence in October 2004 
requesting a Travel Board hearing.  The case was thus 
remanded again to the RO and such a hearing was accomplished 
in May 2005 before the undersigned Veterans Law Judge.  

By a November 2005 decision, the Board once again remanded 
this case to the RO for additional development.  The purposes 
of this remand have been met.

In the November 2005 decision, the Board concluded that the 
veteran's gout was incurred during active service.  A 
November 2005 RO decision effectuated the Board decision 
granting entitlement to service connection for gout; a 20 
percent rating was assigned, effective from February 1, 1999.  
In June 2006, the veteran submitted a notice of disagreement 
with the rating assigned for his gout.  A statement of the 
case was issued in December 2007.  However, there is no 
indication in the record that the veteran filed a substantive 
appeal (VA Form 9).  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2007); Roy v. Brown, 
5 Vet. App. 554 (1993).  (Emphasis added.)  Accordingly, the 
issue of entitlement to an initial evaluation in excess of 20 
percent for gout is not in appellate status.
The Board further observes that in February 2000, the veteran 
raised the issue of entitlement to a clothing allowance.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate development and 
adjudication.

The record also raises an informal claim for total disability 
based on individual unemployability (TDIU).  This issue is 
also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period of time from December 27, 1993 to August 
29, 2003, the veteran's service-connected skin disorder was 
productive of widely scattered lesions affecting various 
parts of his body, to include the face, chest, back 
extremities and genital area; there was also evidence of 
extensive exfoliation and crusting and the systemic 
manifestations were exceptionally repugnant; a 50 percent 
rating is the maximum evaluation allowed under the schedualr 
rating criteria applicable prior to August 30, 2003.

2.  From August 30, 2003, the veteran's service-connected 
skin disorder has remained symptomatic, involving a 
significant percentage of his skin, to include the face, 
trunk and extremities; the 60 percent rating assigned for 
this period of time is the maximum evaluation allowed under 
the applicable schedular rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for atopic 
dermatitis with chronic eczema, but no more than 50 percent, 
from December 27, 1993 to August 29, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.10, 4.118, Diagnostic Code 7806 (2002).      

2.  The criteria for an evaluation in excess of 60 percent 
for atopic dermatitis with chronic eczema, from August 30, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.118a, 
Diagnostic Code 7806 (2002) and Diagnostic Code 7822 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2005 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in November 2005 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  

In this case, the decision from which the appeal arises, that 
is, the November 1995 rating decision, predated the effective 
date of the VCAA in November 2000.  Thus, VCAA notice sent by 
the RO to the veteran in 2005 obviously could not comply with 
the express timing requirements of the law as found by the 
Court in Pelegrini.  However, the Court has held that a 
supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Here, the October 2007 supplemental statement of the case 
satisfies a readjudication decision as defined by the cited 
legal authority and it postdates the above notice letter.  
Providing the veteran with adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a March 2006 letter, but such notice was post- decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the evidence of record 
supports a grant of a 50 percent rating for atopic dermatitis 
with chronic eczema, from December 27, 1993 to August 29, 
2003, and the preponderance of the evidence is against 
establishing a rating in excess of 60 percent for atopic 
dermatitis with chronic eczema, on and after August 30, 2003, 
and renders moot any questions as to higher evaluations or 
effective dates.  Such a lack of timely notice did not affect 
or alter the essential fairness of the RO's decision.  While 
the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

In Vazquez-Flores v. Peake, 22 Vet. app. 137 (2008), the 
Court found that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.        

In this case, the Board is aware that the November 2005 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board finds that the prejudice 
raised by this procedural defect is rebutted because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements in his January 1999, November 2002, and September 
2003 VA examinations, and his January 2000 and May 2005 
Travel Board hearings, in which he described the effects of 
the service-connected skin disorder on his employability and 
daily life.  In the Board's judgment, these statements 
indicate awareness on the part of the veteran that 
information about such effects is necessary to substantiate a 
claim for a higher evaluation.  Significantly, the Court in 
Vazquez-Flores held that "actual knowledge is established by 
statements or action by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
and fourth requirements of Vazquez-Flores. 

Moreover, as discussed in more detail below, the instant 
Board decision grants the maximum schedular rating available 
for the veteran's skin disease under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 for the first period of time at issue 
and the current 60 percent rating is the maximum schedular 
evaluation allowed under 38 C.F.R. § 4.118, Diagnostic Code 
7822 for the second period of time in question beginning 
August 30, 2003, which is the effective date of revisions to 
the criteria for rating skin diseases.  In the circumstances 
of this appeal, which stems from an RO rating decision more 
than 12 years ago, any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided). 

Finally, the November 1995 rating decision includes a 
discussion of the rating criteria in effect prior to August 
30, 2002, which were utilized in the present case and these 
criteria were set forth in further detail in the April 1998 
statement of the case and March 1999 supplemental statement 
of the case.  Moreover, in a January 2003 letter to the 
veteran, as well as in a January 2004 supplemental statement 
of the case, the veteran was provided the new criteria for 
evaluating the skin, effective from August 30, 2002.  The 
veteran was thus made well aware of the requirements for 
increased evaluations pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.        

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.


Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in September 1995, January 1999, November 2002, 
and September 2003, which were thorough in nature and 
adequate for the purposes of deciding this claim.  With 
respect to the date of the last skin examination, as the 
current 60 percent rating is the maximum schedular evaluation 
allowed under the criteria for rating the veteran's skin 
disease (38 C.F.R. § 4.118, Diagnostic Code 7822) for the 
second period of time in question, there is no duty to 
provide a more current examination.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no duty to provide another examination 
or a medical opinion.  38 C.F.R. §§ 3.326, 3.327 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.     


II.  Factual Background

The veteran's service medical records show intermittent 
treatment for atopic dermatitis with superimposed eczema.  

In August 1974, the veteran underwent a VA examination.  At 
that time, he stated that he had scaling, patching, and 
itching of his skin.  The physical examination showed that 
the veteran had wide areas of light scaling and mild erythema 
across his back, shoulders, and extending down his extensor 
arms.  There was some evidence of excoriation.  The veteran's 
lower extremities, hands, face, and most of his chest was 
spared.  The diagnosis was dermatitis, type undetermined, 
fungus disease to be ruled out.  

By a September 1974 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
atopic dermatitis with chronic eczema.  At that time, the RO 
assigned a noncompensable disability rating under Diagnostic 
Code 7899-7806, effective from June 29, 1974, for the 
veteran's service-connected skin disorder.   

VA Medical Center (VAMC) outpatient treatment records, dated 
from October 1991 to August 1994, show that on December 27, 
1993, the veteran had moderate scaling over the face.  In an 
August 1994 evaluation, the veteran had seborrheic dermatitis 
with fine pinpoint erythematous pustules on the forehead, 
scaly areas on the scalp, face and back, and more 
erythematous pustules on the chest.  Other skin findings, 
such as folliculitis, probable rosacea, xerosis, herpes 
genital lesions, and acne were also noted at various times.

In December 1994, the veteran requested that his service- 
connected skin disorder be reevaluated for a higher rating.  

A VA examination was conducted in September 1995.  At that 
time, the examiner stated that the veteran had developed skin 
pustules on the back, face, and genitalia and patchy areas on 
the legs during service in Vietnam and that the conditions 
had persisted for 22 years.  The veteran indicated that his 
skin lesions burned and itched.  The physical examination 
showed that the veteran had a villiform rash on the torso and 
back, and he had scaly areas on the arms, chest, and back.  
The examiner noted that the veteran also had lesions on the 
legs and genitals, and he noted that the veteran's face had a 
"frosty" appearance.  In regard to the configuration and 
characteristics of the lesions, the examiner noted that they 
were villiform, pruritic, subdermal, scaly, and maculopapular 
in some areas.  Photographs showing the veteran's lesions 
were associated with the examination report.  The diagnosis 
was dermatitis of unknown/unclear etiology.   

By a November 1995 rating action, the RO increased the 
disability rating for the veteran's service-connected skin 
disorder from noncompensable to 30 percent disabling under 
Diagnostic Code 7899-7806, effective from December 27, 1993.  

In the veteran's January 1996 notice of disagreement, he 
stated that he disagreed with the disability rating assigned 
to his service-connected skin disorder.  The veteran 
indicated that his skin lesions were disfiguring, repugnant 
and prevented marital relations with his wife.

In January 1999, a hearing was conducted at the RO.  At that 
time, the veteran testified that he had lesions on his face, 
back, arms, legs, and genitals that he treated with lotions 
and salves for itching.  He stated that when rosacea broke 
out on his face, it looked like a blue mask.  

A VA examination was conducted in January 1999.  At that 
time, the examiner noted that the veteran's skin disease was 
intermittent and was treated with antibiotic face washings 
and other medication.  The symptoms included an itchy red 
rash with small miniscule pus pimples under the eyes and near 
his nose and near his beard.  Upon physical examination, the 
examiner found only a few small areas affected on the ears 
and mustache, and a few very small lesions under the eyes and 
on occasion on the penis.  There was no current ulceration, 
exfoliation, or crusting and systemic or nervous 
manifestations.  In regard to photographs, the examiner 
reported, "It looks too good now for photographs."       

In January 2000, the veteran testified before a Board Member 
who is no longer employed by the Board.  At that time, he 
stated that he used seven or eight different medications for 
his skin.  He indicated that his most bothersome skin lesions 
were his genital lesions which he felt were repugnant and 
inhibited sexual relations with his wife when they were 
present.  The veteran reported that the itching and flaking 
made him feel uncomfortable and too embarrassed to go to 
work, especially when rosacea affected his face, about four 
times per year lasting four to five days at a time.  
According to the veteran, he had used up all of his sick 
leave on this condition.

A VA examination was conducted in November 2002.  At that 
time, the veteran stated that his main symptoms were itching 
and "cosmetics," and that he used numerous ointments on his 
skin to control the lesions.  The physical examination showed 
that on the veteran's chest and back, he had an erythematous 
rash with papules and pustular lesions.  There were some 
ulceration of the pustules, approximately 10 percent, with 
exfoliation and crusting.  There were no associated systemic 
or nervous manifestations.  Photographs showing the veteran's 
lesions were associated with the examination report.  In 
regard to a diagnosis, the examiner noted that the veteran 
had had a rash that had been going on for 30 years.  It was 
originally thought of as ectopic dermatitis, but with 
research along with the help of a dermatologist, the 
veteran's physicians surmised that the rash was caused by a 
fungal infection that had been ongoing for all of those 
years.  The examiner reported that the correct diagnosis was 
pityriasis spongiosum folliculitis.  According to the 
examiner, the veteran's pityriasis spongiosum folliculitis 
was caused by a fungal infection or yeast infection, and was 
treated with antifungal agents.  The examiner opined that the 
rash that was growing on the veteran's groin was the same 
organism that was growing on his face, chest, and back.  

In September 2003, the veteran underwent a VA examination.  
At that time, he stated that his symptoms included itching 
and "cosmetics."  The examiner indicated that there was no 
systemic disease, or fever or weight loss.  There was also no 
malignant neoplasm, benign neoplasm, or urticaria.  Upon 
physical examination, the examiner noted that the total 
percent of exposed area was 18 percent on the veteran's face, 
and the percent of the entire body area was 70 percent, 
involving the veteran's trunk, back, and groin.  There was no 
scarring, disfigurement, acne or chloracne, scarring 
alopecia, alopecia areata, or hyperhidrosis.  The diagnosis 
was pityriasis spongiosum folliculitis.     

In January 2004, the RO received VAMC outpatient treatment 
records, dated from October 2000 to December 2003.  The 
records show that in November 2003, the veteran underwent a 
follow-up evaluation.  At that time, he stated that he was 
taking Tetracycline and topicals with great improvement.  He 
was also using Retin-A for his face.  The physical 
examination of the veteran's face showed mild erythema, with 
no evidence of papules or pustules.  Upon examination of his 
chest, there was mild perifollicular erythema with no 
pustules.  The back had resolved.  The assessment was ovale 
folliculitis.  

By a January 2004 rating action, the RO recharacterized the 
veteran's service-connected atopic dermatitis with chronic 
eczema as pityriasis spongiosum folliculitis.  The RO also 
increased the disability rating for the veteran's service-
connected skin disorder from 30 percent to 60 percent 
disabling under Diagnostic Code 7822, effective from August 
30, 2002.   

In May 2005, a hearing was conducted at the RO before the 
undersigned Veterans Law Judge.  At that time, the veteran 
testified that his skin condition was essentially 
misdiagnosed for many years, and that it was not until 
recently that his physicians determined that he had a fungus 
growing on his skin.  He stated that at present, his skin 
condition was being controlled by taking Tetracycline on a 
daily basis.  According to the veteran, 80 percent of his 
body was affected by the skin condition.  


III.  Legal Criteria

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2007); see also Lindeman v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

As previously stated, the veteran's service-connected skin 
disorder was rated 30 percent prior to august 30, 2003 under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806, as 
analogous to eczema.  In this regard, by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the Rating Schedule for evaluating the skin.  Compare 38 
C.F.R. § 4.118 (2002), with 38 C.F.R. § 4.118 (2007).  As a 
preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating skin disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Thus, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000; DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Under the former criteria for Diagnostic Code 7806 for 
eczema, a noncompensable evaluation was warranted for slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation was warranted 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area. A 30 percent evaluation 
was warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
required ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Effective the date of the revised criteria, August 30, 2003, 
the RO has assigned a 60 percent disabling rating under 
Diagnostic Code 7822.  This diagnostic code is applicable to 
papulosquamous disorders not listed elsewhere in the Rating 
Schedule (including lichen planus, large or small plaque 
parapsoriasis, pityriasis lichennoides et varioliformis 
acuta, lympomatoid papulosus, and pityriasis rubra pilaris).  
Under Diagnostic Code 7822, papulosquamous disorders with 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, and; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  This is the highest 
available rating under this code provision.  


IV.  Analysis

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus  
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at *3.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms what would warrant different ratings."  
Id.     

In this case, given that the RO in a November 1995 rating 
action, increased the disability rating for the veteran's 
service-connected skin disorder from noncompensable to 30 
percent disabling, effective from December 27, 1993, and in a 
January 2004 rating action, increased the rating to 60 
percent, effective from August 30, 2002, the issues on appeal 
have been characterized as the following: (1) entitlement to 
a rating in excess of 30 percent for atopic dermatitis with 
chronic eczema, from December 27, 1993 to August 29, 2003, 
and (2) entitlement to an evaluation in excess of 60 percent 
for atopic dermatitis with chronic eczema, on and after 
August 30, 2003.  

The veteran contends, in essence, that his service-connected 
skin disorder has been and continues to be more disabling 
than evaluated.  He indicates that he has chronic itching and 
burning of his skin.  The veteran notes that he has lesions 
on his face, chest, back, legs, and genitalia.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  38 C.F.R. § 3.159(a)(2).  See also, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A rating in excess of 30 percent from December 27, 1993 to 
August 29, 2003

The Board again notes that given that the revised criteria 
for evaluating skin disabilities did not come into effect 
until August 30, 2002, only the old rating criteria 
applicable prior to August 30, 2002, may be considered during 
the period of time from December 27, 1993 to August 29, 2003.  
VAOPGCPREC 7-2003.

After reviewing the evidence of record, the Board finds that 
the manifestations of the veteran's atopic dermatitis with 
chronic eczema more nearly approximate the criteria for a 50 
percent rating under the former criteria for Diagnostic Code 
7806, during the period of time from December 27, 1993 to 
August 29, 2003.  In this regard, the evidence of record 
shows that during the aforementioned period of time, the 
symptomatology of the veteran's service-connected skin 
disability was varied.  Upon the January 1999 VA examination, 
his symptomatology was mild with only a few small areas 
affected on the ears, mustache, and eyes, with no evidence of 
ulceration, exfoliation, or crusting and systemic or nervous 
manifestations.  However, at other times, the manifestations 
of the skin disorder were extensive and severe.  For example, 
a September 1995 VA examination revealed a villiform rash on 
his torso and back, and he also had scaly areas on the arms, 
chest, and back.  Moreover, the veteran had lesions on the 
legs and genital area, and his face was described as having a 
frosty appearance.  The veteran's lesions were characterized 
as villiform, pruritic, and scaly.  The Board also notes that 
upon the November 2002 VA examination, the examiner 
specifically stated that the veteran had an erythematous rash 
with papules and pustular lesions, and that there were some 
ulcerations of the pustules (approximately 10 percent), with 
exfoliation and crusting.  There are also photographs of the 
veteran in the claims file, obtained by VA for compensation 
purposes, which show skin lesions involving extensive areas 
of the veteran's body, to include the face, chest, genitalia 
and extremities, which are arguable repugnant in nature 
within the meaning of the applicable rating criteria.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  In view of the 
number of atypical instances, it is not expected that all 
cases will show all the findings specified.  In this regard, 
not all criteria have to be shown for an increased 
evaluation, but findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function are 
expected.  38 C.F.R. § 4.21.  The Board notes that the 
veteran's skin manifestations varied in severity, and that 
not all manifestations were present continuously during the 
period of time from December 27, 1992 to August 29, 2003.  
However, for the most part, the manifestations of the 
veteran's skin disorder were extensive and severe during the 
aforementioned period of time.  

When the evidence in this case, including the photographs 
taken in September 1995, January 1999, and November 2002 of 
the affected areas, is evaluated in accordance with 38 C.F.R. 
§ 4.7, the Board concludes that, for the period of time from 
December 27, 1993 to August 29, 2003, the veteran's service-
connected skin disorder was manifested by widely scattered 
lesions affecting various parts of his body, to include the 
face, chest, back extremities and genital area.  There is 
also objective clinical and photographic evidence of 
extensive exfoliation and crusting and the systemic 
manifestations were exceptionally repugnant.  As the 
manifestations of the veteran's atopic dermatitis with 
chronic eczema more nearly approximated the criteria for a 50 
percent rating under Diagnostic Code 7806 in effect prior to 
August 30, 2003, a 50 percent rating is warranted for the 
veteran's service-connected skin disorder from December 27, 
1993 through August 29, 2003.  

The Board notes that the 50 percent evaluation assigned in 
this decision is the maximum available under the former 
criteria for Diagnostic Code 7806 for the veteran's service-
connected skin disorder.  The Board also finds that no other 
potentially applicable diagnostic code affords the veteran a 
higher evaluation for his skin disorder during the period of 
time from December 27, 1993 to August 29, 2003.  In 
particular, the Board has considered whether a higher 
evaluation is warranted for the veteran's skin disorder under 
Diagnostic Code 7800 for disfiguring scars of the head, face, 
or neck, along with rating scars in other anatomical regions.  
However, the veteran's skin disease is primarily manifested 
by exacerbations and remissions of widely scattered skin 
lesions.  The Board concurs with the RO in rating the 
veteran's skin lesions as a systemic disease rather than as 
scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Accordingly, entitlement to a rating of 50 percent for atopic 
dermatitis with chronic eczema, from December 27, 1993 to 
August 29, 2003, is warranted.  A 50 percent evaluation is 
the maximum evaluation allowed under Diagnostic Code 7806.  

A rating in excess of 60 percent on and after August 30, 2003

From August 30, 2002, to the present, the Board has also 
considered whether the veteran may receive a higher 
evaluation under the revised criteria for evaluating skin 
disabilities as available under 38 C.F.R. § 4.118 (2007).  
Under Diagnostic Code 7822, a 60 percent rating represents 
the maximum rating allowed for papulosquamous disorders.  A 
60 percent rating is also the maximum rating allowed for 
dermatitis or eczema under Diagnostic code 7806.  The Board 
further notes that a higher rating under the revised criteria 
for Diagnostic Code 7800 is not warranted.  While the 
evidence of record since August 30, 2002, shows that the 
veteran's skin disorder often manifests with flare-ups on his 
facial area, the medical evidence does not indicate that the 
disability resulted in visual or palpable tissue loss, and 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips; or six or 
more characteristics of disfigurement.  He does not have a 
scar 5 or more inches (13 or more cm.) in length; underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); and skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  In fact, as noted 
above, the veteran's skin disease is a systemic process; it 
is manifested by remissions and exacerbations of widely 
scattered skin lesions versus scars and since August 30, 
2002, the veteran's service-connected skin disorder has 
improved.  Upon the November 2003 VA evaluation, the 
veteran's face showed mild erythema, with no evidence of 
papules or pustules.  The veteran's chest had mild 
perifollicular erythema with no pustules, and his back had 
resolved.  Thus, in light of the above, an evaluation in 
excess of 60 percent, from August 30, 2002, for the veteran's 
atopic dermatitis with chronic eczema, is not warranted under 
the criteria for rating skin diseases in effect from August 
30, 2003.  

                                                     V.  
Conclusion

The Board concludes that the preponderance of the evidence is 
against the claim for an evaluation in excess of 50 percent 
for atopic dermatitis with chronic eczema prior to August 30, 
2003 and to a rating in excess of 60 percent thereafter.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and both aspects 
of the claim must be denied.  38 U.S.C.A. § 5107(b); see 
also, e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant").              


VI.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's atopic dermatitis with chronic eczema which 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  It is pertinent to note in 
this regard that the 50 and 60 percent ratings for the 
veteran's skin disease before and from August 30, 2003, 
respectively, take into account significant symptomatology 
and functional impairment.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).





ORDER

Entitlement to a rating of 50 percent for atopic dermatitis, 
but no more than 50 percent, from December 27, 1993 to August 
29, 2003, is granted.  

Entitlement to a rating in excess of 60 percent for atopic 
dermatitis with chronic eczema, on and after August 30, 2003, 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


